 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.1 Page 1 of 13




1      CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
2      Phyl Grace, Esq., SBN 171771
       Dennis Price, Esq., SBN 279082
3      Mail: PO Box 262490
       San Diego, CA 92196-2490
4      Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
5      (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
6
7
       Michelle Uzeta, Esq., SBN 164402
8      uzetalaw@gmail.com
       michellu@potterhandy.com
9      710 S. Myrtle Ave., #306
10
       Monrovia, CA 91016
       Ph: (858) 375-7385
11
       Attorneys for Plaintiff
12
13
                         UNITED STATES DISTRICT COURT
14
                      SOUTHERN DISTRICT OF CALIFORNIA
15
       Elizabeth Gerdes,                        Case No. '18CV2510 L      RBB
16
17               Plaintiff,                     Complaint for Declaratory and
                                                Injunctive Relief and Damages
18         v.                                   for Violations of:
19     Tri-City Healthcare District (A          1. Title III of the American’s With
20     California Hospital District), and          Disabilities Act, 42 U.S.C.
       Does 1-10, Inclusive,                       §12182 et seq.;
21                                              2. California’s Unruh Civil Rights
                 Defendants.                       Act, Cal. Civ. Code §51 et seq.;
22                                                 and
23                                              3. California’s Disabled Persons
                                                   Act, Cal. Civ. Code § 54.1 et
24                                                 seq.
25
26
27
28



                                            1

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.2 Page 2 of 13




1                                   INTRODUCTION
2           1.     Among women in the United States, breast cancer is the most
3    common type of cancer and the second leading cause of cancer-related deaths.
4    Getting mammograms regularly is the best way to detect breast cancer early,
5    when it is easiest to treat.
6           2.     According to the Centers for Disease Control and Prevention
7    women with disabilities are less likely than non-disabled women to get
8    mammograms, and they have higher rates of mortality from breast cancer than
9    non-disabled women diagnosed at the same stage of the disease.
10          3.     A main barrier to breast cancer screening for women with
11   disabilities is a lack of access. Many imaging centers are physically
12   inaccessible to wheelchair users, lacking accessible mammography machines
13   and examination tables. Additionally, many imaging centers fail and/or refuse
14   to train staff on how to properly use accessible equipment and/or physically
15   assist women with disabilities seeking to maintain their breast health.
16          4.     Plaintiff Elizabeth Gerdes (“Plaintiff”) brings this lawsuit against
17   the Tri-City Healthcare District and Does 1-10, Inclusive (collectively
18   “Defendants”) to challenge Defendants’ failure to provide mammography
19   services to women with disabilities who use wheelchairs.
20          5.     Plaintiff was summarily denied mammography services at the
21   Women’s Diagnostic Center at the Tri-City Medical Center owned and
22   operated by the District solely because she uses a wheelchair and cannot stand
23   independently.
24          6.     Defendants are alleged not have accessible mammography
25   equipment at the Center, or to otherwise accommodate people with mobility
26   disabilities seeking mammography services.
27          7.     Defendants’ acts and omissions, as set forth herein, have
28   subjected Plaintiff to discrimination on the basis of her disability in violation


                                             2

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.3 Page 3 of 13




1    of Title II of the Americans with Disabilities Act and related California civil
2    rights statutes.
3           8.     As a direct and proximate result of Defendants’ discriminatory
4    acts and omissions, Plaintiff has suffered, and will continue to suffer,
5    damages, and has been, and will continue to be, prevented and deterred from
6    accessing the medical services, programs and activities offered at the Center.
7           9.     Through this lawsuit, Plaintiff seeks an injunction requiring
8    Defendants to provide her “full and equal” access to the services, programs,
9    or activities offered at the Center as required by law. Plaintiff also seeks
10   damages and reasonable attorneys’ fees, costs and litigation expenses for
11   enforcing her civil rights.
12
13                                     PARTIES
14          10.    Plaintiff Elizabeth Gerdes is an individual and California
15   resident.
16          11.    Defendant Tri-City Healthcare District is a California Hospital
17   District doing business in the State of California as Tri-City Medical Center.
18          12.    Plaintiff is currently unaware of the true identities of DOES 1-
19   10, inclusive, and will seek leave to amend when their true names, capacities,
20   connections, and responsibilities are ascertained.
21          13.    Plaintiff is informed and believes that each of the Defendants is
22   the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
23   employer, employee, representative, franchiser, franchisee, lessor, lessee,
24   joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
25   associate, or such similar capacity, of each of the other Defendants, and was
26   at all times acting and performing, or failing to act or perform, within the
27   course and scope of such similar aforementioned capacities, and with the
28   authorization, consent, permission or ratification of each of the other


                                            3

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.4 Page 4 of 13




1    Defendants, and is personally responsible in some manner for the acts and
2    omissions of the other Defendants in proximately causing the violations and
3    damages complained of herein, and have participated, directed, and have
4    ostensibly and/or directly approved or ratified each of the acts or omissions of
5    each of the other Defendants, as herein described.
6
7                             JURISDICTION & VENUE
8           14.   This Court has subject matter jurisdiction over this action
9    pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
10   ADA.
11          15.   Pursuant to pendant jurisdiction, attendant and related causes of
12   action arising from the same facts are also brought under California law,
13   including, the Unruh Civil Rights Act, Cal. Civ. Code § 51 et seq. and the
14   Disabled Persons Act, Cal. Civ. Code § 54.1 et seq., both of which expressly
15   incorporate the Americans with Disabilities Act. Cal. Civ. Code §§ 51(f),
16   54.1(d).
17          16.   Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
18   is founded on the fact that Plaintiff's causes of action arose in this district.
19
20                            FACTUAL ALLEGATIONS
21          17.   Plaintiff has, and at all times relevant herein had physical
22   impairments as the result of polio that significantly impair her mobility.
23          18.   Plaintiff is unable to stand unaided or walk and uses a motorized
24   wheelchair for mobility.
25          19.   Defendants are, and at all times relevant herein were, the owner,
26   operator, lessor and/or lessee of Tri-City Medical Center located at 4002 Vista
27   Way, in the City of Oceanside, California.
28          20.   Tri-City Medical Center provides women’s health services to


                                              4

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.5 Page 5 of 13




1    members of the public through The Edgar and Jo Anne Jones Women’s
2    Diagnostic Center (hereinafter “the Center”).
3           21.   The Center boasts a fully digital mammography center offering
4    high-tech mammography screenings, MRI, ultrasound, and stereotactic breast
5    biopsies to members of the public.
6           22.   On or about June 12, 2018, Plaintiff’s surgeon instructed Plaintiff
7    to call the Center for mammography services.
8           23.   On or about July 5, 2018, Plaintiff called the Center to make an
9    appointment for a mammogram.
10          24.   Plaintiff advised the Center staff that she uses a motorized
11   wheelchair due to polio and cannot stand unaided.
12          25.   Plaintiff asked the Center staff if she could be provided with
13   mammography services while seated in her wheelchair.
14          26.   A supervisor at the Center advised Plaintiff that the Center could
15   not provide her with mammography services because they did not have
16   appropriate equipment to provide services to wheelchair users.
17          27.   The Center supervisor told Plaintiff that she had to be able to
18   stand up for a mammogram to be performed.
19          28.   At no time did anyone at the Center offer to provide Plaintiff with
20   physical assistance to stand so that she could have a mammogram performed.
21          29.   At no time did anyone at the Center offer to provide
22   mammography services to Plaintiff in any alternative manner.
23          30.   Defendants did not have accessible mammography equipment at
24   the Center in July 2018.
25          31.   On information and belief, Defendants still do not have
26   accessible mammography equipment at the Center.
27          32.   Defendants did not have a policy for providing mammography
28   services to wheelchair users in July 2018.


                                            5

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.6 Page 6 of 13




1           33.   On information and belief, Defendants do not have a policy for
2    providing mammography services to wheelchair users currently.
3           34.   Defendants did not provide mammography services to
4    individuals who cannot stand in July 2018.
5           35.   Defendants do not provide mammography services to individuals
6    who cannot stand currently.
7           36.   Defendants did not train their employees on how to provide
8    mammography services to wheelchair users in July 2018.
9           37.   Defendants do not train their employees on how to provide
10   mammography services to wheelchair users currently.
11          38.   As the direct and proximate result of Defendants’ acts and
12   omissions as described herein, Plaintiff experienced a full denial of
13   Defendants’ imaging services.
14          39.   As the direct and proximate result of Defendants’ acts and
15   omissions as described herein, Plaintiff experienced difficulty, inconvenience,
16   frustration, embarrassment and distress.
17          40.   The purchase of accessible mammography equipment would not
18   cause Defendants an undue financial burden.
19          41.   The purchase of accessible mammography equipment would not
20   cause Defendants an undue administrative burden.
21          42.   The purchase of accessible mammography equipment would not
22   fundamentally alter the nature of Defendants’ services.
23          43.   On information and belief, there are additional access barriers at
24   the Center that would prevent Plaintiff from having full and equal access to
25   Defendants’ services, programs and activities. These additional access barriers
26   will be confirmed by Plaintiff through a noticed site inspection, at which time
27   she will amend her Complaint.
28          44.   Plaintiff plans to return to the Center for mammography and


                                           6

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.7 Page 7 of 13




1    breast health services once the access barriers that exist there are removed.
2    The Center is conveniently located close to Plaintiff’s home.
3           45.    Until Defendants purchase accessible mammography equipment
4    and/or modify their discriminatory policies and practices, Plaintiff will
5    continue to be denied full and equal access to Defendants’ services, programs
6    and activities.
7           46.    The nature of Defendants’ discrimination constitutes an ongoing
8    violation, and unless enjoined by this Court, will result in ongoing and
9    irreparable injury to Plaintiff.
10
11                             FIRST CAUSE OF ACTION
12                     Title II of the Americans with Disabilities Act
13                               42 U.S.C. §§ 12131 et seq.
14          47.    Plaintiff re-pleads and incorporates by reference the allegations
15   contained in each of the foregoing paragraphs and incorporates them herein
16   as if separately re-pled.
17          48.    Title II of the ADA provides as follows: “Subject to the
18   provisions of this subchapter, no qualified individual with a disability shall,
19   by reason of such disability, be excluded from participation in or be denied
20   the benefits of the services, programs, or activities of a public entity, or be
21   subjected to discrimination by any such entity.” 42 U.S.C. § 12132.
22          49.    “Public entities” subject to the provisions of Title II include “any
23   department, agency, special purpose district, or other instrumentality of a State
24   or States or local government.” 42 U.S.C. §12131(1)(B).
25          50.    Defendant Tri City Healthcare District is a “public entity”
26   pursuant to 42 U.S.C. §12131(1)(B).
27
28



                                             7

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.8 Page 8 of 13




1           51.   The imaging services provided by Defendants at the Center are
2    services, programs and/or activities as contemplated by Title II of the ADA,
3    42 U.S.C. §12132.
4           52.   Plaintiff is an individual with a disability who, with or without
5    reasonable modifications to rules, policies, or practices, the removal of
6    architectural, communication, or transportation barriers, or the provision of
7    auxiliary aids and services, meets the essential eligibility requirements for the
8    receipt of services or the participation in programs or activities provided by
9    Defendants at the Center. As such, Plaintiff is a qualified individual with a
10   disability, as defined by Title II of the ADA. 42 U.S.C. §12131(2); 28 C.F.R.
11   §§ 35.104 and 35.160(a)(1).
12          53.   Defendants’ acts and omissions as herein alleged have excluded
13   and/or denied Plaintiff the benefit of and/or participation in the services,
14   programs and activities it offers to members of the public at the Center, in
15   violation of Title II and its implementing regulations. Defendants’
16   discriminatory conduct includes, inter alia:
17                   a. Failing to operate each service, program, or activity so that
18                       the service, program, or activity, when viewed in its
19                       entirety, is readily accessible to and usable by individuals
20                       with disabilities (28 C.F.R. § 35.150);
21                   b. Failing to construct and/or alter its facilities so that they
22                       are readily accessible to and usable by individuals with
23                       disabilities, if the construction was commenced after
24                       January 26, 1992 (28 C.F.R. § 35.151);
25                   c. Denying Plaintiff the opportunity to participate in or
26                       benefit from the aids, benefits, or services offered by
27                       Defendants to members of the public at the Center, on the
28                       basis of her disabilities (28 C.F.R. § 35.130(b)(1)(i));


                                            8

     Complaint
 Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.9 Page 9 of 13




1                    d. Affording Plaintiff an opportunity to participate in or
2                        benefit from the aids, benefits, or services offered by
3                        Defendants to members of the public at the Center, that is
4                        not equal to that afforded her non-disabled peers (28
5                        C.F.R. § 35.130(b)(1)(ii));
6                    e. Providing Plaintiff with an aid, benefit, or service that is
7                        not as effective in affording equal opportunity to obtain the
8                        same result, to gain the same benefit, or to reach the same
9                        level of achievement as that provided to others (28 C.F.R.
10                       § 35.130(b)(1)(iii));
11                   f. Otherwise limiting Plaintiff in the enjoyment of any right,
12                       privilege, advantage, or opportunity enjoyed by others
13                       receiving the aids, benefits, or services offered by
14                       Defendants to members of the public at the Center (28
15                       C.F.R. § 35.130(b)(1)(vii));
16                   g. Utilizing methods of administration that have the effect of
17                       subjecting Plaintiff to discrimination on the basis of her
18                       disability (28 C.F.R. § 35.130(b)(3)(i)); and
19                   h. Failing to make reasonable modifications in policies,
20                       practices, or procedures where necessary to avoid
21                       discrimination against Plaintiff on the basis of her
22                       disability (28 C.F.R. § 35.130(b)(7)).
23          54.   Defendants’ duties under Title II are mandatory and long-
24   established. Defendants had notice of their duties at all times relevant herein;
25   their failure to carry out said duties was willful and knowing and/or the
26   product of deliberate indifference.
27          55.   Pursuant to 42 U.S.C. §§ 12133 and 12205, Plaintiff prays for
28   judgment as set forth below.


                                            9

     Complaint
Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.10 Page 10 of 13




1                           SECOND CAUSE OF ACTION
2                                Unruh Civil Rights Act
3                          California Civil Code §§ 51 et seq.
4           56.    Plaintiff re-pleads and incorporates by reference the allegations
5    contained in each of the foregoing paragraphs and incorporates them herein
6    as if separately re-pled.
7           57.    The Center is a business establishment as contemplated by the
8    Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code § 51 et seq.
9           58.    Defendants own and operate the Center and, as such, must
10   comply with the provisions of the Unruh Act.
11          59.    The Unruh Act guarantees, inter alia, that persons with
12   disabilities are entitled to full and equal accommodations, advantages,
13   facilities, privileges, or services in all business establishments of every kind
14   whatsoever within the jurisdiction of the State of California. Cal. Civ. Code
15   § 51(b).
16          60.    The Unruh Act also provides that a violation of the ADA, or of
17   California state accessibility regulations, is a violation of the Unruh Act. Cal.
18   Civ. Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp.
19   433, 439 (N.D.Cal.1994).
20          61.    Plaintiff is, and at all times relevant herein was, a person with a
21   “disability” as that term is defined under California law. Cal. Gov. Code §
22   12926.
23          62.    Defendants have violated the Unruh Act by, inter alia, denying,
24   or aiding or inciting the denial of, Plaintiff’s rights to full and equal use of the
25   accommodations, advantages, facilities, privileges, or services offered at the
26   Center.
27
28



                                             10

     Complaint
Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.11 Page 11 of 13




1           63.   Defendants have also violated the Unruh Act by denying, or
2    aiding or inciting the denial of, Plaintiff’s right to equal access arising from
3    the provisions of the California state accessibility regulations and the ADA.
4           64.   Defendants’ duties under the Unruh Act are mandatory and long-
5    established. Defendants had knowledge of their duties at all times relevant
6    herein; their failure to carry out said duties as alleged herein was intentional,
7    willful and knowing and/or the product of deliberate indifference.
8           65.   Pursuant to the remedies, procedures, and rights set forth in Cal.
9    Civ. Code § 52, Plaintiff prays for judgment as set forth below.
10
11                            THIRD CAUSE OF ACTION
12                           California Disabled Persons Act
13                       California Civil Code §§ 54.1 et seq.
14                   (Statutory damages and attorneys’ fees only)
15          66.   Plaintiff re-pleads and incorporates by reference the allegations
16   contained in each of the foregoing paragraphs and incorporates them herein
17   as if separately re-pled.
18          67.   The Disabled Persons Act (“CDPA”) provides that “[i]ndividuals
19   with disabilities shall be entitled to full and equal access, as other members of
20   the general public, to accommodations, advantages, facilities, medical
21   facilities, including hospitals, clinics, and physicians' offices, and privileges
22   of all … places of public accommodation, … and other places to which the
23   general public is invited….” Cal. Civ. Code § 54.1(a).
24          68.   The Center is a medical facility or clinic, place of public
25   accommodation and/or other place to which the general public is invited,
26   subject to the CDPA.
27          69.   A violation of the ADA is also a violation of the CDPA. See Cal.
28   Civ. Code, § 54.1(d).


                                            11

     Complaint
Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.12 Page 12 of 13




1           70.      Defendants have violated the CDPA by, inter alia, denying, or
2    aiding or inciting the denial of, Plaintiff’s rights to full and equal access to the
3    Center.
4           71.      Defendants have also violated the CDPA by denying, or aiding
5    or inciting the denial of, Plaintiff’s rights to equal access arising from the
6    provisions of the California state accessibility regulations and the ADA.
7           72.      Defendants’ duties under the CDPA are mandatory and long-
8    established. Defendants had knowledge of their duties at all times relevant
9    herein; their failure to carry out said duties as alleged herein was willful and
10   knowing and/or the product of deliberate indifference.
11          73.      Pursuant to the remedies, procedures, and rights set forth in Cal.
12   Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
13   under Cal. Civ. Code § 54.3(a).
14
15                                        PRAYER
16   WHEREFORE, Plaintiff respectfully requests that this Court:
17                1. Issue an injunction pursuant to the ADA and Unruh Act ordering
18                   Defendants to:
19                      a. Purchase mammography equipment that can be used to
20                         provide mammograms to wheelchair users;
21                      b. Modify their policies and procedures to provide
22                         reasonable physical assistance to people with disabilities
23                         as necessary to provide them with mammography services
24                         (for example, assistance with standing upright, transfer
25                         assistance);
26                      c. Adopt a formal nondiscrimination policy; and
27                      d. Train Center staff on their obligations to individuals with
28                         disabilities under the ADA.


                                              12

     Complaint
Case 3:18-cv-02510-L-RBB Document 1 Filed 10/30/18 PageID.13 Page 13 of 13




1                   Note: Plaintiff is not invoking section 55 of the California Civil
2                   Code and is not seeking injunctive relief under the Disabled
3                   Persons Act.
4                2. Award Plaintiff general, compensatory, and statutory damages in
5                   an amount within the jurisdiction of this court;
6                3. Award Plaintiff attorneys’ fees, litigation expenses and costs of
7                   suit, as provided by law; and
8                4. Award such other and further relief as the Court may deem just
9                   and proper.
10
11   Dated: October 29, 2018
12                                            By:    Michelle Uzeta
13                                                   Michelle Uzeta, Esq.
                                                     Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             13

     Complaint
